Title: To Benjamin Franklin from James Cuming, 8 September 1780
From: Cuming, James
To: Franklin, Benjamin


Sir
L’Orient 8th. Septr. 1780
I have the pleasure to inform you that the Ship Jay, Harman Courter ship Independence, Thos. Truxtun and Brigt. Patty Thomas Reads arrived here yesterday. The Public despatches by the Jay I am informed were forwarded from Brest the despatches by Captn. Truxtun were sent under care of a Mr. De Mattey/ I have forwarded you a packet of Newspapers by this post that came by Truxtun. He and Read left the Capes the first ulto. You will have all the news in them.
The Jay and Independence are fine Vessels. The first carries 18 nine pounders and came in with upwards 60 men. I shall augment the Crew if men are to be had— The Independence carries 12 French four pounders and seventy men. If you can oblige me with Freight I shall be able to give the Vessels such despatch as may encourage my friends in America to carry on a more considerable Trade to this Country than they have hither to. The Jay may take from 250 to 300 Tons and the Independence about 100 Tons on Freight more than I at present propose shipping on board them.
I have the Honour to be Sir Your most Obdt. Hble Servt
Jas. Cuming
The Hble. Benjamin Franklin Esqr. Passy
 
Addressed: A Son Excellence / Monsieur Benj: Francklin / Ministre plenipotentiaire des / Etats unis de l’Amerique / à Passy / prés Paris.
Notation: Jas. Cuming L’orient 8 Sept 80
